     Case
      Case7:19-cv-06480-PMH-LMS
           7:19-cv-06480-PMH-LMS Document
                                  Document34-1
                                           36 Filed
                                               Filed06/05/20
                                                     06/01/20 Page
                                                               Page11ofof10
                                                                          10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- X
CHRISTOPHER JOHNSON,                                                 :
                                                                     :   19-CV-6480(PMH)(LMS)
                                    Plaintiff,                       :
                                                                     :   STIPULATION OF
                                                                         XXXXXXXXXXXXX
                   - against -                                       :   CONFIDENTIALITY AND
                                                                     :   PROTECTIVE ORDER
TROOPER ANDREW McMORROW, TROOPER                                     :
MARISA RODRIGUEZ, and JOHN DOES ## 1-10,                             :
                                                                     :
                                    Defendants.                      :
-------------------------------------------------------------------- X

        WHEREAS discovery in this action herein (the “Action”) may include the production of

information and/or documents that (a) contain highly sensitive information, policies, procedures

or other matters that, if disclosed, could jeopardize departmental safety, security or good order, or

(b) contain information that implicates privacy interests or is confidential under state or federal

law; and

        WHEREAS the Parties agree that a Protective Order is necessary to assure appropriate

protection of privacy interests and other legitimate interests in confidentiality;

        WHEREAS the Parties agree to the terms of this Protective Order (“Protective Order”) to

protect their confidential documents, things, and information;

        WHEREAS this Protective Order does not operate to mandate disclosure of any particular

information and does not work to waive any objections or privileges any Party may have to the

production of any particular information in response to a demand in this litigation; and

        WHEREAS good cause exists for the entry of this Protective Order,

        IT IS HEREBY STIPULATED AND AGREED that:

        1.       The term “document” as used herein is defined to be synonymous in meaning and

equal in scope to the usage of this term in Federal Rule of Civil Procedure 34(a) and Rule
    Case
     Case7:19-cv-06480-PMH-LMS
          7:19-cv-06480-PMH-LMS Document
                                 Document34-1
                                          36 Filed
                                              Filed06/05/20
                                                    06/01/20 Page
                                                              Page22ofof10
                                                                         10



26.3(c)(2) of the Local Civil Rules of this Court.

       2.      Any person subject to this Order who receives from any other person any

information of any kind—whether in documents, testimony or any other form—provided in the

course of the Action (“Discovery Material”) that is designated as “Confidential” pursuant to the

terms of this Order shall not disclose such Confidential Discovery Material to anyone else except

as expressly permitted by this Order.

       3.      The party producing any given Discovery Material may designate as “Confidential”

any Discovery Material that contains non-public personal information, the public disclosure of

which is either restricted by law or could, in the good faith opinion of the producing party,

adversely affect a person’s privacy obligations or personal interests.

       4.      No person subject to this Order other than the producing party shall disclose any of

the Discovery Material designated as Confidential by the producing party to any other person,

except:

               a. Attorneys for Plaintiff;

               b. Attorneys for Defendants;

               c. Employees and independent contractors of the respective attorneys for Plaintiff

or Defendants who have responsibility for the preparation or trial of the Action, or any appeal

thereof;

               d. The parties’ respective experts and consultants, to the extent deemed necessary

to the conduct of this litigation by the respective attorneys for Plaintiff or Defendants, except that,

prior to any such person being given access to the Confidential Material, that person shall be given

a copy of this Stipulation of Confidentiality and Protective Order and shall execute the

Certification annexed hereto;




                                                  2
    Case
     Case7:19-cv-06480-PMH-LMS
          7:19-cv-06480-PMH-LMS Document
                                 Document34-1
                                          36 Filed
                                              Filed06/05/20
                                                    06/01/20 Page
                                                              Page33ofof10
                                                                         10



               e. Individual employees of the New York State Police (“NYSP”), to the extent

that such individual employees would have access to the Confidential Material as part of their

employment with the NYSP;

               f. Any other person who was an author, sender, addressee, designated recipient,

or source of the Confidential Material;

               g. Court reporters, to the extent deemed necessary for the conduct of the Action

by the respective attorneys for Plaintiff or Defendants;

               h. The Court and supporting personnel;

               i. All other deposition or trial witnesses in the Action, including counsel for such

witnesses, to the extent that Confidential Material is reasonably believed or expected to relate to

the witnesses’ testimony except that, prior to any such person being given access to the

Confidential Material, that person shall be given a copy of this Stipulation of Confidentiality and

Protective Order and shall execute the Certification annexed hereto; and

               j. The parties, except as provided below.



        5.      For Confidential Material that contains sensitive information and/or identifying

personal information pertaining to either party, current or former employees of the NYSP,

and third-parties, or otherwise security concerns that require greater restrictions than

documents designated “Confidential,” counsel may designate such information “Highly

Confidential.” A designation of "Highly Confidential" means that it is for "attorneys' eyes




                                                3
     Case
     Case7:19-cv-06480-PMH-LMS
          7:19-cv-06480-PMH-LMS Document
                                Document34-1
                                         36 Filed
                                             Filed06/05/20
                                                   06/01/20 Page
                                                             Page4 4ofof1010



only” and shall not be released or disclosed in any manner to any other person who does not

fall under Paragraph 4(a) – (i) herein, and may not be disclosed in any manner to any party to

this lawsuit other than the party who produced the Highly Confidential information.

       6.       All transcripts of depositions taken in this Action will be treated as Confidential in

their entirety for five (5) business days after a full and final copy of the deposition transcript

is provided to the adverse party.         During this five (5) day period, either party may

designate as Confidential or Highly Confidential Material any portion of the transcript, by

page and line, and any deposition exhibits related to the subject areas described in

Paragraphs 3 and 6 herein, and such designation shall be provided to opposing counsel in

writing (by email). A party may also specifically designate on the record any portion of

the testimony as Confidential and Highly Confidential Material, and any deposition

exhibits related to the subject areas described in Paragraphs 3 and 5 herein. Specific

designations made on the record at the time of the deposition need not be re-asserted during

the five (5) day period described above. Any objection to a confidentiality designation shall

be resolved by the provisions provided in Paragraph 14 herein.

       7.      To the extent any party or counsel for any party obtained copies of documents

described in Paragraphs 3 or 5 herein prior to the commencement of the action and may

have disclosed them or their contents to others, it shall not be deemed a violation of this Stipulation

and Protective Order, but such documents and information shall be treated hereafter as

Confidential or Highly Confidential Material unless counsel consent otherwise.

       8.      Notwithstanding the treatment as Confidential or Highly Confidential Material of

personnel, health care or mental health care records that contain personally identifiable information

concerning any employee of the NYSP, or any individual who is or was in the custody of the




                                                  4
    Case
     Case7:19-cv-06480-PMH-LMS
          7:19-cv-06480-PMH-LMS Document
                                 Document34-1
                                          36 Filed
                                              Filed06/05/20
                                                    06/01/20 Page
                                                              Page55ofof10
                                                                         10



NYSP, it is understood that the names of family members, residence addresses, employee

insurance information, Social Security numbers and/or Department Identification Numbers

(“DIN”) of any employee or third party who has not provided the NYSP with a duly executed

authorization permitting disclosure of such information shall be redacted from NYSP documents.

Nothing herein will be deemed a waiver of Defendants’ objections to producing health care, mental

health care or employment records in this action.

       9.     Confidential or Highly Confidential Material may be disclosed pursuant to order of a

court, administrative agency or tribunal with actual or apparent authority over the parties,

provided, however, that, in the event that a party intends to produce documents containing

Confidential or Highly Confidential Material or that contain Confidential or Highly Confidential

Material obtained from such documents in response to such an order, counsel shall serve notice of

such order upon the opposing party, identifying by Bates numbers the documents it intends to

produce, not less than ten (10) business days prior to the production thereof, to give the opposing

party the opportunity to seek a protective order against such production.

       10.     In the event that a party intends to file with the Court any papers that attach

or enclose documents containing Confidential or Highly Confidential Material produced

pursuant to this Stipulation and of Confidentiality and Protective Order or that contain Confidential or

Highly Confidential Material obtained from such documents, including deposition transcripts,

that party shall file those materials under seal based upon the producing party’s designation and

pursuant to the Court’s instructions for filing documents under seal. Any party filing a motion

or other papers with the Court under seal shall also publicly file a redacted copy of the same

that redacts only the Confidential or Highly Confidential Material, or reference thereto, and

does not redact text that in no material way reveals the Confidential or Highly Confidential

Material.


                                                  5
     Case
     Case7:19-cv-06480-PMH-LMS
          7:19-cv-06480-PMH-LMS Document
                                Document34-1
                                         36 Filed
                                             Filed06/05/20
                                                   06/01/20 Page
                                                             Page6 6ofof10
                                                                         10



       11.     When filing papers with the Court under seal, the parties shall consult and

comply with the instructions for filing documents under seal, as set forth in: (i) Section 6 of

the Court’s Electronic Filing Rules & Instructions; (ii) the Court’s Local Rules for filing sealed

records; (iii) the Individual Rules of Practice of Judge Philip M. Halpern and/or Judge Lisa

Margaret Smith; and (iv) any Order of the Court.           Unless otherwise provided by the

above, such papers or documents must be labeled “File under seal” and shall be filed only in

sealed envelopes on which shall be endorsed the caption and Civil Action number of this

action and a statement substantially in the following form:

              This envelope contains Confidential or Highly Confidential Material.
              The envelope shall not be opened nor the contents therein displayed
              or revealed, other than to the Court, except by Order of the Court.

       12.      No person receiving or reviewing Confidential or Highly Confidential

Material pursuant to this Stipulation of Confidentiality and Protective Order shall disclose or

discuss such Confidential or Highly Confidential Material in any manner, written or oral, to or

with any person who is not entitled to receive such Confidential or Highly Confidential

Information pursuant to this Stipulation of Confidentiality and Protective Order.

       13.     The Confidential or Highly Confidential Material shall not be disclosed in

open court without first affording the opposing party an opportunity to contest disclosure

of the Confidential or Highly Confidential Information.         Disclosure of Confidential or

Highly Confidential Information at trial shall be determined by the Court.

       14.     Any objection to a designation of Confidential or Highly Confidential that

was made on the record at the time of a deposition shall be stated either on the record at the

deposition or in writing (by email) to the counsel for the party that made the designation, and

shall be done within five (5) business days following the receipt of the deposition transcript,

as provided in Paragraph 6 herein. Any objection to a designation of Confidential or Highly


                                                6
     Case
     Case7:19-cv-06480-PMH-LMS
          7:19-cv-06480-PMH-LMS Document
                                Document34-1
                                         36 Filed
                                             Filed06/05/20
                                                   06/01/20 Page
                                                             Page7 7ofof10
                                                                         10



Confidential that was not made on the record at the time of the deposition but was made

during the five (5) day period following receipt of the deposition transcript, as provided in

Paragraph 6 herein, shall be stated in writing (by email) to the counsel for the party that made

the designation, and shall be done within five (5) business days following the receipt of

the confidentiality designation, as provided in Paragraph 6 herein. Any objection to the

designation of any document produced during discovery as Confidential or Highly Confidential

shall be stated in writing (by email) to the counsel for the party that made the designation, and shall

be done within thirty (30) days of the objecting party’s receipt of the Confidential or Highly

Confidential Material.    Within three (3) business days after receipt of an objection to a

designation of Confidential or Highly Confidential Material, counsel shall, in good faith,

attempt to resolve the dispute amicably.            If the dispute cannot be resolved, the party

asserting the designation of Confidential or Highly Confidential Material shall submit the

dispute to the Court, following the Court’s individual practices for resolving discovery

disputes.    Any disputed deposition testimony, exhibit or document shall be treated as

Confidential or Highly Confidential Material until the parties resolve the dispute or the Court

issues its ruling regarding the dispute. Failure to bring the matter to the Court's attention will

constitute a waiver of any claim of confidentiality.

       15.      Nothing herein shall be deemed to waive any applicable privilege. Pursuant to

Fed. R. Evid. 502(d), no privilege or protection is waived by disclosure connected with the

Action, nor is any such disclosure a waiver in any other federal or state proceeding, and any

disclosed material is subject to return to the producing party (“clawback”) on demand without

any obligation on the part of the producing party to demonstrate compliance with Fed. R. Evid.

502(b)(1)-(3) relating to inadvertent disclosure.

       16.     Nothing herein constitutes a waiver of any obligation to disclose or produce

any document if otherwise required under the Rules
                                             7     or court order.
     Case
     Case 7:19-cv-06480-PMH-LMS
          7:19-cv-06480-PMH-LMS Document
                                Document 34-1
                                         36 Filed
                                              Filed06/05/20
                                                    06/01/20 Page
                                                              Page8 8ofof1010



       17.        An inadvertent failure to designate Confidential or Highly Confidential Material as

confidential or highly confidential may be corrected by supplemental written notice given as soon

as practicable.

       18.        If a disclosing party makes a claim of inadvertent disclosure, the receiving

party shall, within five business days, return or destroy all copies of the inadvertently

disclosed information, and provide a certification of counsel that all such information has

been returned or destroyed. A receiving party may move the Court for an order compelling

production of the inadvertently disclosed information. The motion shall be filed under seal and

shall not assert as a ground for entering such an order the fact or circumstances of the

inadvertent production.

       19.        Confidential or Highly Confidential Material produced pursuant to the terms of

this Stipulation of Confidentiality and Protective Order shall be used by the receiving party

solely for the purposes of the Action and solely to the extent necessary for the litigation of

the Action, including any appeals thereof.

       20.        Within thirty (30) days of the conclusion of the Action, counsel shall either return

to opposing counsel all Confidential or Highly Confidential Material, and any copies thereof, in

their custody, possession or control and any documents containing Confidential or

Highly Confidential Information, in whole or in part, and any copies made therefrom, or

shall notify counsel in writing          that all       such Confidential or   Highly Confidential

Information has been destroyed.

       21.        Nothing in this Order shall foreclose the parties from separately negotiating

and agreeing in writing to the confidential treatment of documents not contemplated by this Stipulation

of Confidentiality and Protective Order and identified in Paragraphs 3 and 5 herein.




                                                    8
          Case
           Case7:19-cv-06480-PMH-LMS
                7:19-cv-06480-PMH-LMS Document
                                       Document34-1
                                                36 Filed
                                                    Filed06/05/20
                                                          06/01/20 Page
                                                                    Page99ofof10
                                                                               10



     SO STIPULATED AND AGREED:

     Dated: June ___, 2020                              Hale & Monico, LLC
                                                        Attorneys for Plaintiff

                                                        By:
                                                               Arthur G. Larkin
                                                               The Woolworth Building
                                                               233 Broadway, Suite 820
                                                               New York, NY 10279
                                                               (646) 858-1180
                                                               alarkin@halelaw.com


     Dated: June ____, 2020                             LETITIA JAMES
                                                        Attorney General
                                                        State of New York
                                                        Attorney for Defendants

                                                        By:
                                                               Deanna L. Collins
                                                               Assistant Attorney General
                                                               28 Liberty Street, 18 th Floor
                                                               New York, NY 10005
                                                               Tel: (212) 416-8906
                                                               Deanna.Collins@ag.ny.gov



     SO ORDERED
     Dated: June 5, 2020



     Hon. Lisa Margaret Smith
     U.S.M.J.


NOTE: This Order is governed by SDNY Standing Order M-10-468, filed 10/5/2001, which provides that
any protective order in any civil case that provides for the filing of information under seal shall include the
following provision: "Sealed records which have been filed with the clerk shall be removed by the party
submitting them (1) within ninety (90) days after a final decision is rendered if no appeal is taken, or (2) if
an appeal is taken, within thirty (30) days after final disposition of the appeal. Parties failing to comply with
this order shall be notified by the clerk that, should they fail to remove the sealed records within thirty (30)
days, the clerk may dispose of them." This order will be self-executing, in that the Clerk will treat all
protective orders that direct the sealing of documents in civil cases as if they contain the above provision.


                                                   9
    Case
     Case7:19-cv-06480-PMH-LMS
          7:19-cv-06480-PMH-LMS Document
                                 Document34-1
                                          36 Filed
                                              Filed06/05/20
                                                    06/01/20 Page
                                                              Page10
                                                                   10ofof10
                                                                          10



                                       CERTIFICATION

       I certify my understanding that Confidential or Highly Confidential Discovery Material is

being provided to me pursuant to the terms and restrictions of the Stipulation of Confidentiality

and Protective Order in Johnson v. McMorrow, et al., 19-cv-6480(PMH)(LMS), currently pending

in the United States District Court for the Southern District of New York. I further certify that I

have read the Stipulation of Confidentiality and Protective Order and agree to be bound by it.

       I understand that all provisions of the Stipulation of Confidentiality and Protective Order

restricting the communication or use of Confidential or Highly Confidential Discovery Material,

including but not limited to any notes or other transcriptions made of Confidential or Highly

Confidential Discovery Material therefrom, shall continue to be binding during the pendency of

and after the conclusion of this action.



        Dated: __________                            _____________________________
                                                              SIGNATURE

                                                      ____________________________
                                                              PRINT NAME


                                                      ____________________________

                                                      ____________________________
                                                               ADDRESS

                                                      ____________________________

                                                               TELEPHONE #

                                                     ______________________________
